

113 SRES 320 ATS: Designating December 14, 2013, as “Wreaths Across America Day”. 
U.S. Senate
2013-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 320IN THE SENATE OF THE UNITED STATESDecember 13 (legislative day, December 11), 2013Ms. Collins (for herself and Mr. King) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating December 14, 2013, as Wreaths Across America Day. Whereas 22 years ago, the Wreaths Across America project began an annual tradition, during the month of December, of donating, transporting, and placing Maine balsam fir holiday wreaths on the graves of the fallen heroes buried at Arlington National Cemetery;Whereas more than 1,000,000 wreaths have been sent to locations, including national cemeteries and veterans memorials, in every State and overseas;Whereas the mission of the Wreaths Across America project to Remember, Honor, Teach is carried out in part by coordinating wreath-laying ceremonies at Arlington National Cemetery as well as veterans cemeteries and other locations in all 50 States;Whereas the Wreaths Across America project carries out a week-long veterans parade between Maine and Virginia, stopping along the way to spread a message about the importance of remembering the fallen heroes of the United States, honoring those who serve, and teaching the people of the United States about the sacrifices made by veterans and their families to preserve the freedoms in the United States;Whereas in 2012, wreaths were sent to more than 800 locations across the United States and overseas, 100 more locations than the previous year;Whereas in December 2013, the Patriot Guard Riders, a motorcycle and motor vehicle group that is dedicated to patriotic events and includes more than 250,000 members nationwide, will continue the tradition of the group of escorting a tractor-trailer filled with donated wreaths from Harrington, Maine to Arlington National Cemetery;Whereas thousands of individuals volunteer each December to escort and lay the wreaths;Whereas December 15, 2012, was previously designated by the Senate as Wreaths Across America Day; andWhereas the Wreaths Across America project will continue the proud legacy on December 14, 2013, bringing approximately 130,000 wreaths to Arlington National Cemetery on that day: Now, therefore, be itThat the Senate—(1)designates December 14, 2013, as Wreaths Across America Day;(2)honors the Wreaths Across America project, the Patriot Guard Riders, and all of the volunteers and donors involved in this worthy tradition; and(3)recognizes the sacrifices that our veterans, members of the Armed Forces, and their families have made, and continue to make, for our great Nation.